Case 1:19-cv-01634-RGA Document 34 Filed 06/01/20 Page 1 of 2 PageID #: 137



                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE

FREDERICK W. SMITH, JR. ,

              Plaintiff,

       V.                                  Civ. Action No. 19-1634-RGA

CONNECTIONS CSP, INC.,

              Defendant.

                                 MEMORANDUM ORDER

       At Wilmington this 29 th day of May, 2020 , having considered Plaintiff's motions

for default judgment (D.I. 17, 22);

       IT IS ORDERED that the motions (D.I. 17, 22) are DENIED , for the following

reasons:

       1.     On November 7, 2019 , an order was entered for service upon Defendant

Connections CSP , Inc. (D .I. 13). The order gave Defendant 90 days from entry of the

service order to file a waiver of service executed and/or a waiver of service unexecuted.

(Id.). The order gave Defendant 60 days from the time of filing the waiver to file a

responsive pleading or otherwise defend . (/d.) .

       2.     When a party against whom a judgment for affirmative relief is sought has

failed to plead or otherwise defend , and that failure is shown by affidavit or otherwise,

the clerk must enter the party's default. Fed. R. Civ. P. 55(a) .

       3.     On December 17, 2019 , Plaintiff prematurely filed a request for default

judgment, the 90-day period for service having not yet exhausted . (D . I. 17). On

February 7, 2020, Plaintiff filed a second motion for entry of default judgment, again
                                             1
Case 1:19-cv-01634-RGA Document 34 Filed 06/01/20 Page 2 of 2 PageID #: 138



premature. (D.I. 22). Two days earlier, on February 5, 2020, Defendant had waived

service and counsel had entered an appearance on behalf of Defendant. (D .I. 21) . As

set forth in the November 7, 2019 Order, Defendant had 60 days from February 5, 2020

to plead or otherwise defend. Defendant filed a motion to dismiss on April 2, 2020.

(D.I. 31) . When Plaintiff filed the second motion for default judgment, the 60 days had

not expired. The motion to dismiss was thus timely. Accordingly, the motions will be

denied .


                                                 /s/ Richard G. Andrews
                                                UNITED STATES DISTRICT JUDGE




                                            2
